Title: From John Adams to James Monroe, 23 November 1812
From: Adams, John
To: Monroe, James



Dear Sir
Quincy November 23 1812

Does History or Experience, afford an Example, of Such a Phenomenon, as this, now exhibited to Mankind, by our pious, virtuous and patriotic American Republick, whether We view it as a federative Republick, or whether We consider the Single and Simple Parts that compose the whole?
The dread, of Taxes, to which all Mankind have a natural Antipathy; the hatred of War, which is Stronger in the People of U.S. than in any other; the words Embargo, Non Intercourse, Non Importation, become as odious as Heretic, Schismatic or Aristocrat ever were in any part of the World: combining with other Circumstances, have alienated four of our New England States, to Such a degree, that the consequences are much to be lamented, if not to be dreaded.
If there is in my constitution, any Such thing as despair or despondency, I have never yet felt it, or discovered it: but I own, there are Appearances of danger which excite Serious Apprehensions of lasting Evils: Your important Engagements would not allow you to read, nor will my paralytic Nerves permit me to write long Essays upon these Subjects. Among the most essential is a Navy. Without this, I will not Say what I firmly believe.
There is another Subject, of much less importance, which however has had a great and very mischievous effect in our late Elections; I mean the Yazoo lands
It is my Opinion, and that of the best informed Men, in this division of the Country, and always has been, that the Title of the Purchesers is impregnable in Law; and equally clear in Equity. Because they acted Sincerely without any Apprehension of a disputed Title; without previous Notice of any Intention or even of any possibility of a repeal. They were and are Still Men of respectable Standing in Society, and many of them are reduced to distress, by the Interference of Georgians first and the United States afterwards to injure a Title, founded on the Authentic Record of the highest Authority of a Sovereign State; which ought to have been held Sacred, if any thing in human Society, or civil Life can be So. These Gentlemen paid a valuable and at that time an adequate Consideration for their purchase. The Characters of many of them render it extreamly improbable that any thing unfair, was intended or understood by them, and that the general opinion in this quarter of the Union is unfounded.
I Shall tread lightly on the Ashes of the Bonfire in Georgia; but I own, I have often wondered at the patience and reserve of the Gentleman interested. If this subject Should be thoroughly canvassed and candidly discussed, it would have a greater and more deleterious Effect than it ever yet has had.
But it will be asked what Government ought to do? Every Man in this quarter who has any knowledge of the Subject will answer, as I do, that Government ought to restore to the rightful Proprietors the  undisturbed Possession of their Land; or to purchase a Release of them by paying an adequate indemnity to the Original Purchasers their Heirs and Assigns.
An Opinion, which has too long prevailed, and with too many people in the eastern States; that the national Government is their enemy: has lately Spread and increased with a rapidity so Surprising as to require of every thinking Friend of the Union, a serious inquiry into the causes of it; and this unfortunate Affair will be found to have had much Weight among the rest.
This is no party question here, men of all Sides being deeply interested in it. No Relation or connection or particular Friend of mine has any more concern in it, than I have, which is merely a regard to the Union and to Justice.
This Letter, Sir, is not written to you, in your Official capacity nor do I desire you to commit your Sentiments to me, by any Answer or to any one else, in any Way but Such as your own Wisdom Shall dictate. But knowing and feeling the Subject to be important, I have thought it my duty to communicate these hints to several Gentlemen
Wishing well to the Administration, and hoping and expecting its continuance, I Should be happy to contribute a mite to its Support and to remove whatever may weaken its Exertions, in the righteous Contest in which it is engaged
With great and Sincere esteem, I have the honour to be / Sir your most obedient Servant
John Adams.
